
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1.3



TERMINATION OF EMPLOYMENT AGREEMENT


        This Termination of Employment (the "Agreement") is made and entered
into by and between Golf Trust of America, Inc. ("GTA") and W. Bradley Blair, II
("WBB").

        WHEREAS, WBB has been employed by GTA as its President and Chief
Executive Officer since 1997, and

        WHEREAS, GTA and WBB have reached a mutual agreement regarding (i) the
termination of WBB's employment effective upon (A) the approval of the
termination of GTA's Plan of Liquidation and Dissolution by its stockholders at
the Special Meeting of Stockholders to be held on November 8, 2007 (the "Special
Meeting"), and (B) the adjournment of the Special Meeting (together, the
"Termination Trigger"), and (ii) GTA's retention of WBB as a consultant
post-employment, and

        WHEREAS, this Agreement is intended to set forth the terms and
conditions of WBB's termination of employment, and to resolve all issues between
the parties as to their mutual obligations.

        NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the parties agree as follows:

        1.     Termination of Employment.    GTA shall continue to employ WBB in
his current capacity and at his current base salary and compensation plan until
the Termination Trigger. Following the Termination Trigger, WBB shall be
retained as a consultant to GTA in accordance with the terms and conditions of
the Consulting Agreement attached hereto as Exhibit A (the "Consulting
Agreement"), such Consulting Agreement to be executed by the parties thereto
immediately following the Termination Trigger.

        2.     Compensation.    WBB shall be paid all salary and benefits
through and including November 8, 2007, plus a lump sum for accrued and unused
vacation time, to be paid in accordance with GTA's customary payroll practices.

        3.     Waiver of Notice.    GTA and WBB each waive the notice
requirements with respect to termination of employment set forth in that certain
Second Amended and Restated Employment Agreement, dated February 25, 2001, as
amended as of March 22, 2004, by and between GTA and WBB.

        4.     D&O Insurance.    GTA hereby agrees to maintain in full force and
effect, for a period of no less than ten years from the date of this Agreement,
a directors' and officers' insurance policy (a "D&O Policy") with terms and
conditions no less favorable than, and with coverage limits no less than, GTA's
D&O Policy currently in effect, to wit, the Management Liability and Company
Reimbursement Insurance Policy (with endorsements), issued by XL Specialty
Insurance Company, Policy Number ELU096268-07 (the "Policy"). In addition, GTA
agrees that any such D&O Policy will continue to contain a provision allowing
for the purchase of an additional six years of coverage in the event of a
"change of control" (as that term is defined in the Policy) and GTA hereby
agrees, or agrees to cause any successor, to exercise such option to purchase
additional coverage in the event of a "change of control." In the event that GTA
is liquidated, dissolved or otherwise ceases to exist as a valid entity, GTA
will purchase a D&O Policy to afford tail coverage for WBB effective through the
date that is ten years from the date of this Agreement. GTA further agrees to
defend, indemnify and exculpate WBB from causes of action, claims, demands,
suits, judgments, attorney's fees and money damages to the fullest extent
permitted by applicable law in the event of a breach by GTA of the covenants set
forth in this paragraph 4. GTA acknowledges that Article X of its Bylaws, as
currently constituted, will continue to apply to WBB. GTA acknowledges and
agrees that the rights set forth in this paragraph 4 are in addition to any
rights that WBB may have under the Policy or GTA's Bylaws or otherwise with
respect to indemnification for actions undertaken during his service to GTA.

--------------------------------------------------------------------------------



        5.     Releases.

(a)GTA, intending to be legally bound, and for and in consideration of the
release given and obligations undertaken pursuant to this Agreement, does for
itself, and any of its successors, predecessors, parent, subsidiaries,
affiliates, assigns, directors, officers, shareholders, agents, employees and
attorneys acting on its behalf, hereby remise, release and forever discharge
WBB, his heirs, executors, administrators, successors and assigns (the "WBB
Parties") from any and all actions and causes of action, claims and demands,
suits, damages, judgments, attorneys' fees, expenses, debts, contracts,
agreements and any and all other claims of any nature whatsoever ("Claims")
against the WBB Parties, whether known or unknown, asserted or unasserted, past,
present or future, which GTA might have or could claim against the WBB Parties;
provided, however, this release by GTA is not intended to cover any Claims for
nonperformance by WBB of his obligations under this Agreement or the Consulting
Agreement; and provided, further, that this release by GTA is not intended to
cover any Claims resulting from fraud, willful misconduct or criminal misconduct
of any WBB Party. Nothing in this paragraph shall be read to waive or release
the rights of GTA to enforce the terms of this Agreement.

(b)WBB, intending to be legally bound, and for and in consideration of the
release given and obligations undertaken pursuant to this Agreement, does for
himself, and for any of his heirs, executors, administrators, successors and
assigns acting on his behalf, hereby remise, release and forever discharge GTA,
its successors, predecessors, parent, subsidiaries, affiliates, assigns,
directors, officers, shareholders, agents and employees (the "GTA Parties") from
any and all Claims against the GTA Parties, whether known or unknown, asserted
or unasserted, past, present or future, which WBB might have or could claim
against the GTA Parties; provided, however, this release by WBB is not intended
to cover any Claims for nonperformance by GTA of its obligations under this
Agreement or the Consulting Agreement; and provided, further, that this release
by WBB is not intended to cover any Claims resulting from fraud, willful
misconduct or criminal misconduct of any GTA Party. Nothing in this paragraph
shall be read to waive or release the rights of WBB to enforce the terms of this
Agreement, including but not limited to the rights set forth in paragraph 4
hereof.

        6.     Confidentiality.    WBB agrees to maintain the terms of this
Agreement as confidential and neither WBB nor any person or entity acting on his
behalf shall disclose (except to his spouse, and to his legal, business, and
financial advisors) any such terms of this Agreement to any third party, without
the written consent of GTA, unless and only to the extent that such disclosure
is required by law.

        7.     Nondisparagement.    WBB agrees that neither he nor anyone acting
on his behalf shall make any derogatory or disparaging statement about GTA, its
affiliates, or any of their respective officers, directors, employees, agents,
successors or assigns of the business or any of the services, activities,
operations or programs of GTA or its affiliates. GTA agrees that no one acting
on its behalf shall make any derogatory or disparaging statement about WBB or
his affiliates.

        8.     Review Period.    A copy of this Agreement was delivered to WBB
on November 7, 2006. WBB acknowledges that he has been given a period of
twenty-one (21) days within which to consider this Agreement, that he has been
given an opportunity to consult with an attorney of his own choosing in deciding
to execute this Agreement, and that he enters into this Agreement knowingly,
voluntarily, free of duress or coercion, and with a full understanding of all
terms and conditions contained therein. If WBB elects to sign this Agreement
before the twenty-one (21) day period elapses, he does so knowingly,
voluntarily, free of duress or coercion, and with a full understanding of his
right to have such time to review this Agreement.

        9.     Revocation Period.    WBB understands that he has a period of
seven calendar days from the date he signs this Agreement to revoke this
Agreement. WBB agrees that he must provide written

2

--------------------------------------------------------------------------------




notice of revocation of this Agreement, by letter, facsimile, or e-mail
correspondence, should he wish to exercise his right to revoke this Agreement.

        10.   Notices.    All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when (i) personally delivered, (ii) delivered by a private delivery
service such as Federal Express or (iii) placed in the United States mail by
certified mail, return receipt requested, postage prepaid, addressed to the
parties hereto as follows (provided that notice of change of address shall be
deemed given only when received):

  To GTA:   Golf Trust of America, Inc.
10 North Adger's Wharf
Charleston, SC 29401
Attn: President  
To WBB:
 
W. Bradley Blair, II     At the address currently on record with GTA

The address of both GTA and WBB may be changed from time to time by either party
serving written notice upon the other.

        11.   Non-Waiver.    No waiver by either party of any breach by the
other party of any provision hereof shall be deemed to be a waiver of any later
or other breach thereof or as a waiver of any such or other provision of this
Agreement.

        12.   Entire Agreement.    This Agreement contains the entire
understanding and agreement between the parties with respect to the matters set
forth herein, supersedes any other agreements between the parties hereto
concerning the subject matter hereof, and may not be amended, supplemented,
changed, or modified in any manner, orally, or otherwise, except by an
instrument in writing, executed by all parties hereto.

        13.   Governing Law.    This Agreement and all questions relating to its
validity, interpretation, performance or enforcement, shall be governed by and
construed in accordance with the laws of the State of South Carolina,
notwithstanding any South Carolina or other conflict-of-interest provisions to
the contrary. All judicial proceedings in connection with this Agreement will be
brought in any federal or state court of competent jurisdiction in Charleston
County, South Carolina, and each party hereby accepts the exclusive jurisdiction
and venue of such courts.

        14.   Successors.    This Agreement is binding on the parties hereto,
and their respective heirs, representatives, successors and assigns except that
no party may assign or transfer such party's rights or obligations under this
Agreement without the prior written consent of the other party.

        15.   Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

        16.   Severability.    Except as equity may require, should any
provision of this Agreement or any part thereof be held invalid or
unenforceable, the same shall not affect or impair any other provision of this
Agreement or any part thereof, and the invalidity or unenforceability of any
provision of this Agreement shall not have any effect on or impair the
obligation of GTA or WBB.

* * * * *

3

--------------------------------------------------------------------------------



  Golf Trust of America, Inc.
 
/s/  TRACY S. CLIFFORD      

--------------------------------------------------------------------------------

By: Tracy S. Clifford
Title: Secretary
Date: 11-8-07
 
/s/  W. BRADLEY BLAIR, II      

--------------------------------------------------------------------------------

W. Bradley Blair, II
Date: 11-8-07

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1.3



TERMINATION OF EMPLOYMENT AGREEMENT
